Citation Nr: 0528800
Decision Date: 10/26/05	Archive Date: 01/12/06

DOCKET NO. 96-43 936                        DATE OCT 26 2005


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1. Entitlement to service connection for a fifth cranial nerve disorder, to include as secondary to service-connected residuals of a mandibular fracture.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a temporomandibular joint (TMJ) disorder.

3. Entitlement to an increased rating for residuals of a mandibular fracture with atypical facial pain, currently evaluated as 30 percent disabling.

4. Entitlement to special monthly compensation.
5. Entitlement to effective date earlier than June 19. 1995, for a total rating based
on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from September 1973 to December 1975.
This .matter was most recently before the Board of Veterans' Appeals (Board) in
December 2003, at which time it was remanded to the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, so that additional development could be undertaken. Following the completion of the requested actions, the case has been returned to the Board for further review.

The matters relating to the veteran's entitlement to special monthly compensation and entitlement to service connection for a TMJ disorder, based on his reopened claim therefor, are addressed in the REMAND portion of this document, and are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1. The veteran does not have a fifth cranial nerve disorder that was incurred in or aggravated by service, or that is secondary to his service-connected mandibular fracture.

2. Entitlement to service connection for a TMJ disorder was denied by the Board in
September 1998, from which no appeal was taken; since entry of that decision, evidence has been presented that bears significantly and substantially upon the question at hand, is neither duplicative nor cumulative of prior evidence, and by itself or in combination with the other evidence previously of record is so significant that it must be considered in.order to decide fairly the merits of the claim in question:

3. Residuals of a mandibular fracture are not productive of a limitation of interincisal motion restricted to between 0 to 10 millimeters.

- 2 


4. A further TDIU claim is not shown to have been received by VA, subsequent to entry of the RO's denial of the veteran's prior TDIU claim in January 1986 action, until June 19, 1995, and unemployability of the veteran due to service-connected disabilities is not shown prior to such date.

CONCLUSIONS OF LAW

1. A fifth cranial nerve disorder was not incurred in or aggravated by service, nor is it proximately due to or the result of a service-connected mandibular fracture.
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 (2004).

2. The Board's September 1998 decision, denying entitlement to service connection for a TMJ disorder, is final, and new and material evidence has been submitted to reopen such claim. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

3. The criteria for an increased rating for residuals of a mandibular fracture have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.150 Diagnostic Code 9905 (2004).

4. The requirements for an effective date for an award of a TDIU prior to June 19, 1995, have not been met. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159,3.326, 3.400 (2004).

- 3 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded most recently by the Board in December
2003 and on prior occasions so that additional development could be undertaken. All of the actions sought by the Board by its prior development requests appear to have been completed in full as directed. See Stegall v. West, 11 Vet App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000), V A first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2). Second, VA has a duty to notify the appellant of the information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain for the claimant 38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 VetApp. 183, 187 (2002). Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. This assistance includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations. 38 U.S.C.A. § 5J03A; 38 C.F.R. § 3.159. Finally, VA has a duty to notify the appellant that he should submit all pertinent evidence in his possession.

In this case, there is no issue as to providing an appropriate application form or
completeness of the application. Written notice provided to the veteran by the
AMC in February 2004 and February 2005 fulfills the requirements set forth under 38 U.S.C.A. § 5l03(a), to include any duty to inform the veteran to submit all pertinent evidence in his possession. Finally, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development Hence, the Board finds that VA has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to notify and assist the appellant, the Board finds that error to be harmless. Of course, an error is not harmless when

- 4

it "reasonably affect(s) the outcome of the case. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this case, however, because there is not a scintilla of evidence that any failure on the part of VA to further comply with the VCAA reasonably affects the outcome of this case, the Board finds that any such failure is harmless. While perfection is an aspiration, the failure to achieve it in the administrative process, as elsewhere in life, does not, absent injury, require a repeat performance. Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection for a Fifth Cranial Nerve Disorder

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), secondary service connection shall be awarded when a disability, "is proximately due to or the result of a service-connected disease or injury..." Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran contends that service connection is warranted for a fifth cranial nerve disorder, secondary to an inservice jaw fracture. Based on a careful review of the record, however, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a fifth cranial nerve disorder, both on a direct basis, as well as secondary to residuals of a fractured mandible. There is no evidence of an injury to the fifth cranial nerve during service and no evidence of treatment of such a disorder after service. Postservice examination and treatment reports refer to unremarkable examinations of the cranial nerves, with reports of numerous VA examinations yielding similar findings. More importantly, reports of

- 5 

VA neurological and dental examinations conducted in May and June 1999, and also in March 2000 and September 2002, revealed no evidence of a fifth cranial nerve disorder.

Notice is taken that, when the veteran was examined in March 1997, the VA examiner noted that in relation to the motor part of the fifth nerve, there was a deviation of the lower jaw to the right. However, no fifth cranial nerve pathology was diagnosed and the examiner attributed the movement of the jaw to the right to posturing and over exaggeration by the veteran. The only evidence, then of such a disorder is found in the veteran's own assertions, and the record does not reflect that the veteran has the requisite medical background or training as to render competent his opinions as to medical diagnosis or etiology. Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Thus, based on a review of all of the evidence of record, the Board finds that the preponderance of the evidence is against the veteran's claim. Service connection for a fifth cranial nerve disorder is therefore denied.

Claim to Reopen for Service Connection for a TMJ Disorder

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108. Section 7105(c), title 38, United States Code, provides that a final decision that is not appealed "will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title."

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to decide fairly the merits of the claim. 38 C.F.R. § 3.156(a) (2001). This definition was recently modified, but the modification is applicable

- 6


only to claims filed on or after August 29,2001, and is not for application in this instance. See 66 Fed. Reg. 45620 (2001).

Entitlement to service connection for a TMJ disorder was denied by the Board in a September 1998 decision based on the absence of competent evidence denoting the existence of a current TMJ disorder. No timely appeal to the United States Court of Appeals for Veterans Claims was initiated following notice to the Board's decision. Hence, the Board's action is final. 38 U.S.C.A. § 7104 (West 2002).

Received by the Rain February 1999 was the veteran's claim to reopen for service connection for a TMJ disorder. Given the finality of the Board's action in September 1998, and the basis therefor as set forth above, and in light of a showing by way of VA dental and oral examination in June 1999 of a diagnosis of a TMJ dysfunction syndrome, it necessarily follows that the June 1999 diagnosis bears directly and substantially upon the specific matter under consideration and by itself or in connection with evidence previously assembled is so significant that it must be considered in order to decide fairly the merits of the claim. On that basis, alone, it is held that new and material evidence has been submitted with which to reopen the appellant's previously denied claim for service connection for a TMJ disorder.

Increased Rating for Residuals of a Mandibular Fracture

By rating action in February 1980, service connection was established for residuals of a fracture of the mandible. A noncompensable rating was assigned effective from August 1979. By rating decision in June 1996, the rating was increased from 0 to 10 percent under DC 9999-9905, effective from June 19, 1995, the date of receipt of the veteran's claim for increase. That 10 percent rating was again increased by RO action in November 1996, when the rating was raised from 10 percent to 30 percent, effective from June 19, 1995. The 30 percent rating has remained in effect since, and by virtue of the veteran's appeal of the June 1996 action, he has indicated that his mandibular fracture is more disabling than is reflected by the 30 percent evaluation now in place.

- 7 


Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F .R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected TMJ disability is currently rated by analogy to a limitation of temporomandibular articulation under 38 C.F.R. §§ 4.20, 4.150, DC 9905 (2004). Under this provision, limited motion of the interincisal range from 31 . to 40 millimeters warrants a 10 percent evaluation, from 21 to 30 millimeters warrants a 20 percent evaluation, from 11 to 20 millimeters warrants a 30 percent evaluation, and from 0 to 10 millimeters warrants a 40 percent evaluation. Limited motion of the range of lateral excursion from 0 to 4 millimeters warrants a 10 percent evaluation. Ratings for limited interincisal movement shall not be combined with ratings for limited lateral excursion.

Medical evidence on file, including multiple VA examinations afforded the veteran
over the course of the instant appeal, fail to identify a limitation of interincisal
I
motion of less than 20 millimeters. As such, not more than a 30 percent evaluation
is for assignment on that basis under DC 9905. Not more than a 10 percent rating is assignable due to limited lateral excursion under DC 9905, and there is otherwise no showing of osteomyelitis, osteoradionecrosis, or loss of one-half or more of the mandible, such that a rating of more than 30 percent would be for assignment under alternate rating criteria. See 38 C.F.R. § 4.150, DCs 9900, 9901, 9902.

The benefit sought on appeal is denied.

- 8 



Earlier Effective Date for a TDIU

VA will grant a TDIU where the evidence shows that the veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. In the context of this issue on appeal, the effective date of an award of a TDIU is the earliest date as of which it is factually ascertainable that such benefit was warranted if a claim is received within one year from such date, otherwise, date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(0).

By action of the RO in an April 1997 decision, the RO determined that the veteran was entitled to a TDIU, effective from June 19, 1995.

In asserting entitlement to an effective date earlier than June 19, 1995, for an award of a TDIU, the veteran contends that the proper effective date for his TDIU should be at some point in 1979, inasmuch as he has not been able to work since that time. Initially, the Board notes that the presently assigned effective date for the veteran's TDIU, is the date on which he arguably initially satisfied the schedular criteria necessary to qualify for a TDIU. At the same time, the Board is mindful that a TDIU might be awarded even if the requisite schedular criteria are not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities". 38 C.F.R. § 4.16(b).

Thus, the Board is required to look at all communications in the claims folder that may be interpreted as applications for claims, formal and informal, for increased benefits, and then, look to all other evidence of record to determine the "earliest date as of which," within the year prior to the claim, the increase in disability is ascertainable. Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(0)(2).

In this case, the veteran submitted a formal application for a TDIU in December 1985. That benefit was denied by the RO in January 1986 because the evidence did

- 9 


not demonstrate that the veteran was unemployable as a result of his service
connected disabilities. As the veteran did not perfect an appeal with regard to that
claim and it has previously been determined that he did not present a valid claim of clear and unmistakable error regarding the January 1986 action, that decision is final for purposes of establishing an earlier effective date.	

The Board must then look to the record to see when the veteran presented a new formal or informal claim of entitlement and when entitlement otherwise arose. In March 1990, the veteran submitted a statement detailing difficulty in obtaining and maintaining employment due to post traumatic stress disorder (PTSD). Service connection, however, has never been established for PTSD. VA treatment records associated with the claims folder detail treatment for the veteran's various complaints, related to service-connected and nonservice-connected disabilities. Reports of several VA examinations conducted between 1986 and June 1995 include an April 1993 psychiatric examination which noted that the veteran was an "unemployed, psychiatrically disabled male who is 100% nonservice-connected for paranoid schizophrenia." Again, however, the Board notes that service connection has never been in effect for schizophrenia.

Simply put, what the record between 1986 and June 1995 does not include is a claim, either formal or informal, of entitlement to unemployability benefits due to service- connected disorders alone or a medical statement suggesting that the veteran was unemployable due to his service-connected disabilities alone.

In a statement, date stamped as having been received at the RO on June 19, 1995,
the veteran's wife indicated that the appellant's service-connected disabilities,
particularly his jaw and headaches, had increased in severity.

VA treatment records were obtained and the veteran was afforded VA examinations in October and November 1995. Also of record is a May 1996 VA dentist's opinion, commenting on a March 1996 VA examination. None of those records included evidence suggesting that the. veteran was entitled to a TDIU.

In January 1997, the veteran submitted a formal application for a TDIU.

- 10 


Reports of VA examinations conducted in March 1997 include a psychiatric examination which yielded a diagnosis of major depression, considered to be related, at least in part, to the veteran's service-connected disabilities. It was also noted that the veteran was unemployed.

In an April 1997 rating decision, the RO granted service connection and assigned a 50 percent rating for a major depressive disorder, secondary to service-connected head trauma with headaches, effective from June 19, 1995. By that same rating action, the RO increased the rating for the service-connected head trauma to 50 percent and the rating for the residuals of a mandibular fracture to 30 percent, each effective from June 19, 1995. After noting that the veteran met the schedular requirements for entitlement to TDIU, the RO found that the veteran's service-connected disabilities rendered it impossible for the average person or the veteran to secure or follow a substantially gainful occupation. The RO then granted TDIU benefits, effective June 19, 1995.

Upon review of the evidence, the Board finds that the earliest date on which entitlement to a TDIU was factually ascertainable would be the date of the March 1997 VA examinations. It follows that the effective date for a TDIU cannot be any earlier than June 19, 1995, the date of receipt of his claim. 38 C.F.R. § 3.400 (0)(2). Hence, in the absence of a pending, unadjudicated claim prior to June 19, 1995, in the absence of medical evidence demonstrating that a TDIU was factually ascertainable prior to June 19, 1995, and in view of the totality of the record, the Board finds that the preponderance of the evidence is against entitlement to an effective date for the grant of a TD IU prior to June 19, 1995.

ORDER

Service connection for a fifth cranial nerve disorder is denied.

New and material evidence has been presented to reopen the claim of entitlement to service connection for a TMJ disorder.

- 11 


An increased rating for residuals of a mandibular fracture is denied.

An effective date prior to June 19, 1995, for a TDIU is denied.

REMAND

Given that new and material evidence has been submitted to reopen the veteran's claim for service connection for a TMJ disorder, additional actions are needed with respect to that reopened claim, including obtaining further medical input and permitting the RO to undertake initial consideration of the matter.

Further, given that the question of entitlement to service connection for a temporomandibular joint disorder is inextricably intertwined with the question of entitlement to special monthly compensation, adjudication of the latter issue must be deferred.

Accordingly, this matter is REMANDED for the following actions:

1. Any VA medical examination or treatment records not already on file which pertain to the veteran's claimed TMJ disorder or any service-connected disability must be obtained for inclusion in his claims folder. If Federal records cannot be secured, a written memorandum as to their unavailability must be prepared and added to the claims folder. Duplicate records should not be added to the file.

2. The veteran must be afforded a VA dental/oral examination for the specific purpose of determining the relationship of his claimed TMJ disorder to his period of service and/or his service-connected major depression. The claims folder in its entirety must be made available

- 12


to and reviewed by the examiner in the study of this case. Such examination is to include a detailed review of the veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing. All pertinent diagnoses must be set forth.

The examiner is to provide a professional opinion and supporting rationale as to each of the following questions:

(a) Is it at least as likely as not (i.e. is there a 50/50 chance) that a TMJ disorder, if any, originated in service or is otherwise directly related to an inservice event, including any injury sustained therein?

(b) Is it at least as likely as not that any TMJ disorder is caused by major depression or is it at least as likely as not that a TMJ disorder is aggravated by major depression?

Use by the examiner of the "at least as likely as not" language is required.

3. Thereafter, the issues remaining on appeal must be readjudicated on the basis of all of the evidence of record and all governing legal authority. If any benefit sought on appeal remains denied, the veteran must be provided with a supplemental statement of the case, which must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered

- 13 


pertinent to the issues currently on appeal. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.
The veteran need take no action until otherwise notified. The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the AMC/RO. Kutscherousky v. West, 12 Vet.App. 369 (1999). The purpose of this remand is to obtain additional evidentiary development and to preserve the veteran's due process rights. No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 14




